Exhibit 10.4

 

CONTINUING GUARANTY

 

CONTINUING GUARANTY (as amended, modified, restated and/or supplemented from
time to time, this “Guaranty”), dated as of January 24, 2011 made by and among
each of the undersigned guarantors (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Secured Parties.  Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, FairPoint Communications, Inc., a Delaware corporation (“FairPoint”),
and FairPoint Logistics, Inc., a South Dakota corporation (“FairPoint
Logistics”; and together with FairPoint, each a “Borrower” and collectively the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”) and
the Administrative Agent have entered into a Credit Agreement, dated as of
January 24, 2011 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Loans to, and the
issuance of, and participation in, Letters of Credit for the account of, the
Borrowers and/or one or more of their Subsidiaries, all as contemplated therein.

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of FairPoint.

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the making of Loans to the Borrowers and the issuance of, and
participation in, Letters of Credit for the account of the Borrowers and/or one
or more of their Subsidiaries thereunder that each Guarantor shall have executed
and delivered this Guaranty to the Administrative Agent.

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrowers and the issuance of, and participation in, Letters of Credit for the
account of the Borrowers and/or one or more of their Subsidiaries under the
Credit Agreement and, accordingly, desires to execute this Guaranty in order to
satisfy the condition described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrowers and issue, and/or participate in, Letters
of Credit for the account of the Borrowers and/or one or more of their
Subsidiaries.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Secured Parties and hereby covenants
and agrees with each other Guarantor and the Administrative Agent for the
benefit of the Secured Parties as follows:

 

1.             Guaranty.  Each Guarantor, jointly and severally with the other
Guarantors, hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not as a guaranty of collection, prompt payment when
due, whether at stated

 

--------------------------------------------------------------------------------


 

maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of:

 

(a)           the First Lien Obligations, including (i) all Obligations
constituting fees, indemnities, expenses, and other amounts payable to the
Administrative Agent (or Administrative Agents, in accordance with Section 9.06
of the Credit Agreement), (ii) all Obligations constituting fees, indemnities
and other amounts payable to the Lenders and the L/C Issuer arising under the
Loan Documents, (iii) the Revolving Credit Loans, L/C Borrowings and other
Obligations arising under the Loan Documents relating to the Revolving Credit
Facility and all principal thereof, all interest thereon and all other sums
payable thereunder, and (iv) all Obligations or liabilities of any Borrower
owing to the L/C Issuer, the Cash Management Banks or any Lender under Secured
Cash Management Agreements;

 

(b)           the Second Lien Obligations, including the Term Loans and other
Obligations arising under the Loan Documents relating to the Term Facility and
owing under Secured Hedge Agreements, and all principal thereof, all interest
thereon and all other sums payable thereunder;

 

(c)           all Obligations or liabilities of any Borrower or Guarantor owing
to the Administrative Agent, L/C Issuer, or any Lender under the Collateral
Documents,

 

(d)           all other sums payable under the Loan Documents of any Borrower or
Guarantor whether for principal, interest, expenses, fees or otherwise; and

 

(e)           any and all other indebtedness, obligations or liabilities which
may at any time be owed to the Administrative Agent, L/C Issuer or any other
Lender by any Borrower or Guarantor, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents.

 

Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to and include without limitation (x) the principal of,
premium, if any, and interest on the Notes issued by, and the Loans made (or
deemed made) to, the Borrowers under the Credit Agreement, and all reimbursement
obligations and all payments and disbursements made by the L/C Issuer with
respect to Letters of Credit, (y) all renewals, extensions, amendments,
refinancings and other modifications thereof and (z) all out-of-pocket expenses
incurred by any Secured Party (including the fees, charges and disbursements of
any counsel for any Secured Party) in connection with the collection or
enforcement thereof, and whether recovery upon such Obligations may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Borrower or any other Loan
Party under the Bankruptcy Code (Title 11, United States Code), any successor
statute or any other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (collectively, “Debtor Relief Laws”), and including interest
that accrues after the commencement by or against any Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed

 

 

2

--------------------------------------------------------------------------------


 

Obligations”).  The books and records of the Administrative Agent or the Secured
Parties showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Guarantors
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

 

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law.  To that end, but only in the event and to the
extent that after giving effect to Section 21 of this Guaranty, such Guarantor’s
obligations with respect to the Guaranteed Obligations or any payment made
pursuant to such Guaranteed Obligations would, but for the operation of the
first sentence of this paragraph, be subject to avoidance or recovery in any
such proceeding under applicable Debtor Relief Laws after giving effect to
Section 21 of this Guaranty, the amount of such Guarantor’s obligations with
respect to the Guaranteed Obligations shall be limited to the largest amount
which, after giving effect thereto, would not, under applicable Debtor Relief
Laws, render such Guarantor’s obligations with respect to the Guaranteed
Obligations unenforceable or avoidable or otherwise subject to recovery under
applicable Debtor Relief Laws.  To the extent any payment actually made pursuant
to the Guaranteed Obligations exceeds the limitation of the first sentence of
this paragraph and is otherwise subject to avoidance and recovery in any such
proceeding under applicable Debtor Relief Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation, and the Guaranteed Obligations as limited by the first
sentence of this paragraph shall in all events remain in full force and effect
and be fully enforceable against such Guarantor.  The first sentence of this
paragraph is intended solely to preserve the rights of the Secured Parties
hereunder against such Guarantor in such proceeding to the maximum extent
permitted by applicable Debtor Relief Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under applicable
Debtor Relief Laws in such proceeding.

 

2.             No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall
make all payments hereunder without setoff or counterclaim and free and clear of
and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than one arising with respect to Excluded Taxes) is imposed
upon a Guarantor

 

3

--------------------------------------------------------------------------------


 

with respect to any amount payable by it hereunder, such Guarantor will pay to
the Administrative Agent for the benefit of the Secured Parties for application
to the Guaranteed Obligations in accordance with the terms of the Loan Documents
or, if the Loan Documents do not provide for the application of such amount, to
be held by the Administrative Agent as collateral security for any Guaranteed
Obligations thereafter existing, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable the Secured Parties to receive the same net amount which the Secured
Parties would have received on such due date had no such obligation been imposed
upon such Guarantor.  Each Guarantor will deliver promptly to the Secured
Parties certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by such Guarantor
hereunder.  The obligations of the Guarantors under this paragraph shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.  The obligations hereunder shall not be affected by any acts of any
Governmental Authority affecting any Guarantor or any other Loan Party,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of any
Guarantor’s or any other Loan Party’s property, or by economic, political,
regulatory or other events in the countries where any Guarantor or any other
Loan Party is located.

 

3.             Rights of Secured Parties.  Each Guarantor consents and agrees
that, to the full extent permitted by law, the Secured Parties may, at any time
and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the times for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Secured Parties in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.

 

4.             Certain Waivers.  Each Guarantor waives (a) any defense arising
by reason of any disability or other defense of a Borrower, any other Loan Party
or any other Guarantor of the Guaranteed Obligations or any part thereof, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrowers; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrowers; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require any Secured Party to
proceed against a Borrower or any other Loan Party, proceed against or exhaust
any security for any of the Guaranteed Obligations, or pursue any other remedy
in the power of any Secured Party; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the full extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.  Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance,

 

4

--------------------------------------------------------------------------------


 

protests, notices of protest, notices of dishonor and all other notices (except
notices explicitly required hereunder or under any other Loan Document) or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

 

5.             Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
guarantor of the Guaranteed Obligations or any part thereof, and a separate
action may be brought against any Guarantor to enforce this Guaranty whether or
not a Borrower or any other Person is joined as a party.  For the avoidance of
doubt, all obligations of each Guarantor under this Guaranty are joint and
several obligations of all the Guarantors.

 

6.             Subrogation.  No Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations (other than arising from indemnities for which no request has been
made) and any amounts payable under this Guaranty have been paid in full in
immediately available funds, all Commitments are terminated and all Letters of
Credit have been cancelled (or have expired, undrawn) or collateralized to the
satisfaction of the Administrative Agent.  If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust by such Guarantor for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent for the benefit of the Secured
Parties for application to the Guaranteed Obligations in accordance with the
terms of the Loan Documents or, if the Loan Documents do not provide for the
application of such amount, to be held by the Administrative Agent as collateral
security for any Guaranteed Obligations thereafter existing, whether matured or
unmatured.

 

7.             Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all of the Guaranteed Obligations
(other than arising from indemnities for which no request has been made) and any
amounts payable under this Guaranty have been paid in full in immediately
available funds, all Commitments are terminated and all Letters of Credit have
been cancelled (or have expired, undrawn) or collateralized to the satisfaction
of the Administrative Agent.  Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of a Borrower or a Guarantor is made, or a Secured Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by a Secured Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

 

5

--------------------------------------------------------------------------------


 

8.             Release of Liability of Guarantor Upon Sale or Dissolution.  In
the event that all of the capital stock or other Equity Interests of any
Guarantor is sold or otherwise disposed of (including by way of the merger or
consolidation of such Guarantor with or into another Person) or liquidated, in
any such case in compliance with the requirements of Sections 7.04 or 7.05 (as
the case may be) of the Credit Agreement (or such sale, other disposition or
liquidation has been approved in writing by the Required Lenders (or all the
Lenders if required by Section 10.01 of the Credit Agreement)) and the proceeds
of such sale, disposition or liquidation are applied in accordance with the
provisions of the Credit Agreement, to the extent applicable, such Guarantor
shall, upon consummation of such sale or other disposition (except to the extent
that such sale or disposition is to a Borrower or a Subsidiary thereof), be
released from this Guaranty automatically and without further action and this
Guaranty shall, as to such Guarantor, terminate, and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the capital stock or other equity interests
of any Guarantor shall be deemed to be a sale of such Guarantor for the purposes
of this Section 8).

 

9.             Reserved.

 

10.          Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against a Borrower or any other Loan Party under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Guarantors who are not subject to such automatic stay immediately upon
demand by the Administrative Agent.

 

11.          Expenses.  The Guarantors shall pay on demand all out-of-pocket
expenses incurred by the Administrative Agent, any Lender and the L/C Issuer
(including the fees, charges and disbursements of any counsel for any Secured
Party), and shall pay on demand all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender and the L/C Issuer, in any
way relating to the enforcement or protection of the rights of the Secured
Parties (or any of them) under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of any Secured Party in any proceeding
any Debtor Relief Laws.  The obligations of the Guarantors under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

 

12.          Modifications; Miscellaneous.  Neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated except in a
writing signed by each Guarantor directly affected thereby (it being understood
that the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and the Administrative Agent (with the consent
of the Required Lenders or, to the extent required by Section 10.01 of the
Credit Agreement, all of the Lenders).  No failure by any Secured Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies herein

 

6

--------------------------------------------------------------------------------


 

provided are cumulative and not exclusive of any remedies provided by law or in
equity.  The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein. 
This Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by any Guarantor for the benefit of the Secured
Parties (or any of them) or any term or provision thereof.

 

13.          Condition of Borrower.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantors as such Guarantor requires, and that
no Secured Party has any duty, and no Guarantor is relying on any Secured Party
at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of any Loan Party or any other
guarantor of the Guaranteed Obligations (such Guarantor waiving any duty on the
part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

14.          Setoff.  In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized, at
any time or from time to time, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender, the L/C Issuer or any of their respective Affiliates to or
for the credit or the account of any Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Lender or the L/C Issuer
under this Guaranty, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
natured.  Each Lender and the L/C Issuer (by its acceptance of the benefits
hereof) acknowledges and agrees (i) to promptly notify the relevant Guarantor
after any such set-off and application; provided, that the failure to give such
notice shall not affect the validity of such set-off and application; and
(ii) that the provisions of this Section 14 are subject to the sharing
provisions set forth in Section 2.13 of the Credit Agreement.

 

15.          Representations and Warranties.  Each Guarantor represents and
warrants that (a) it is duly organized and in good standing under the laws of
the jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any Governmental Authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.  In
addition, each Guarantor represents and warrants that:  (x) until all of the
Guaranteed Obligations (other than arising from indemnities for which no request

 

7

--------------------------------------------------------------------------------


 

has been made) and any amounts payable under this Guaranty have been paid in
full in immediately available funds, all Commitments are terminated and all
Letters of Credit have been cancelled (or have expired, undrawn) or
collateralized to the satisfaction of the Administrative Agent, such Guarantor
will take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Sections 6 and 7 of the Credit Agreement, and
so that no Event of Default, is caused by the actions of such Guarantor or any
of its Subsidiaries; and (y) an executed (or conformed) copy of each of the Loan
Documents has been made available to a senior officer of such Guarantor and such
officer is familiar with the contents thereof.

 

16.          Indemnification and Survival.  Without limitation on any other
obligations of any Guarantor or remedies of any Secured Party under this
Guaranty, each Guarantor shall, to the full extent permitted by law, indemnify,
defend and save and hold harmless the Administrative Agent, each Lender and the
L/C Issuer from and against, and shall pay on demand, any and all damages,
losses, liabilities and expenses (including attorneys’ fees and expenses and the
allocated cost and disbursements of legal counsel) that may be suffered or
incurred by the Administrative Agent, any Lender or the L/C Issuer in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of the Borrowers enforceable against the
Borrowers in accordance with their terms.  The obligations of the Guarantors
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.

 

17.          Guaranty Enforceable by Administrative Agent.  This Guaranty may be
enforced only by the action of the Administrative Agent, in each case acting in
accordance with Sections 8.02(c) and 10.03 of the Credit Agreement and no other
Secured Party will have any right individually to seek to enforce or to enforce
this Guaranty or to realize upon the security to be granted by the Loan
Documents, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent acting in accordance with
Section 8.02(c) of the Credit Agreement, for the benefit of the Secured Parties,
upon the terms of this Guaranty and the other Loan Documents.  It is understood
and agreed that the agreement in this Section 17 is solely for the benefit of
the Secured Parties.

 

18.          Obligations of Guarantors Independent.  The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor or any Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any Borrower or any other Person
and whether or not any other Guarantor, any Borrower or any other Person may be
joined in any such action or actions.

 

19.          Subordination of Indebtedness Held by Guarantors.  Any Indebtedness
of any Loan Party now or hereafter held by any Guarantor is hereby subordinated
to the prior payment in full in immediately available funds of all the
Guaranteed Obligations, and such Indebtedness of any Loan Party to any
Guarantor, if the Administrative Agent, after an Event of Default has occurred
and is continuing, so requests, shall be collected, enforced and received by
such Guarantor as trustee for the Secured Parties and be paid over to the
Administrative Agent for the benefit of the Secured Parties for application to
the Guaranteed Obligations in accordance

 

8

--------------------------------------------------------------------------------


 

with the terms of the Loan Documents or, if the Loan Documents do not provide
for the application of such amount, to be held by the Administrative Agent as
collateral security for any Guaranteed Obligations thereafter existing, but
without affecting or impairing in any manner the liability of such Guarantor
under the other provisions of this Guaranty.  Prior to the transfer by any
Guarantor of any note or negotiable instrument evidencing any Indebtedness of
any Loan Party to such Guarantor, such Guarantor shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.  Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Parties that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all of the Guaranteed Obligations (other than arising from indemnities for
which no request has been made) and any amounts payable under this Guaranty have
been paid in full in immediately available funds, all Commitments are terminated
and all Letters of Credit have been cancelled (or have expired, undrawn) or
collateralized to the satisfaction of the Administrative Agent; provided, that
if any amount shall be paid to any Guarantor on account of such subrogation
rights prior to such time, such amount shall be held in trust for the benefit of
the Secured Parties and shall forthwith be paid to the Administrative Agent for
the benefit of the Secured Parties to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents or, if the Loan Documents do not provide for the application of
such amount, to be held by the Administrative Agent as collateral security for
any Guaranteed Obligations thereafter existing.  Upon the indefeasible payment
in full in immediately available funds of all of the Guaranteed Obligations
(other than arising from indemnities for which no request has been made) and any
amounts payable under this Guaranty, the termination of all Commitments and  at
such time as all Letters of Credit have been cancelled (or have expired,
undrawn) or collateralized to the satisfaction of the Administrative Agent, each
Guarantor shall be subrogated to the rights of the Secured Parties to receive
payments or distributions applicable to the Guaranteed Obligations until all
Indebtedness of the Borrowers held by such Guarantor shall be paid in full.

 

20.          Additional Guarantors.  It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Guaranty
after the date hereof pursuant to the Credit Agreement shall become a Guarantor
hereunder by executing and delivering a joinder agreement in the form attached
hereto as Annex I.

 

21.          Contribution.  At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty.  At any
time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the

 

9

--------------------------------------------------------------------------------


 

Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor.  A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until all of the Guaranteed Obligations (other than arising from
indemnities for which no request has been made) and any amounts payable under
this Guaranty have been paid in full in immediately available funds, all
Commitments are terminated and all Letters of Credit have been cancelled (or
have expired, undrawn) or collateralized to the satisfaction of the
Administrative Agent, it being expressly recognized and agreed by all parties
hereto that any Guarantor’s right of contribution arising pursuant to this
Section 21 against any other Guarantor shall be expressly junior and subordinate
to such other Guarantor’s obligations and liabilities in respect of the
Guaranteed Obligations and any other obligations owing under this Guaranty.  As
used in this Section 21 (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date.  All parties hereto recognize and agree that,
except for any right of contribution arising pursuant to this Section 21, each
Guarantor who makes any payment in respect of the Guaranteed Obligations shall
have no right of contribution or subrogation against any other Guarantor in
respect of such payment until all of the Guaranteed Obligations have been paid
in full in cash, all Commitments are terminated and all Letters of Credit have
been cancelled (or have expired, undrawn) or collaterized to the satisfaction of
the Administrative Agent.  Each of the Guarantors recognizes and acknowledges
that the rights to contribution arising hereunder shall constitute an asset in
favor of the party entitled to such contribution.  In this connection, each
Guarantor has the right to waive its contribution right against any Guarantor to
the extent that after giving effect to such waiver such Guarantor would remain
solvent, in the determination of the Required Lenders.

 

22.          Counterparts.  This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent.

 

23.          Headings Descriptive.  The headings of the several Sections of this
Guaranty are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Guaranty.

 

10

--------------------------------------------------------------------------------


 

24.          Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.  This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Secured Parties and
their respective successors and assigns and the Lenders may, in accordance with
Section 10.06 of the Credit Agreement and without affecting the obligations of
any Guarantor hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor hereby
irrevocably (i) submits to the non exclusive jurisdiction of courts of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the full extent permitted by law any defense asserting an
inconvenient forum in connection therewith.  Each of the parties hereto
(x) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law, and (y) consents to the service of process
out of any of the aforementioned courts, in the manner provided in Section 10.02
of the Credit Agreement, to (A) in the case of the Administrative Agent, at the
address provided in the Credit Agreement and (B) in the case of a Guarantor, at
its address set forth opposite its signature page below.  All notices and other
communications to any Guarantor under this Guaranty shall be in writing and
delivered in the manner set forth in Section 10.02 of the Credit Agreement.  All
notices and other communications shall be in writing and addressed to such party
at (i) in the case of any Secured Party, as provided in the Credit Agreement,
and (ii) in the case of any Guarantor, at its address set forth opposite its
signature below.

 

25.          WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.

 

26.          No Conflict.  Notwithstanding anything to the contrary set forth
herein, this Guaranty and the rights and remedies of the Administrative Agent
hereunder are subject to the terms and provisions of the Credit Agreement,
including, without limitation, Sections 8.02, 8.03, 9.06, 10.03, 10.14, 10.15
and 10.16 thereof.  In the event of any inconsistency between the provisions of
this Guaranty and the Credit Agreement, the provisions of the Credit Agreement
shall supersede and control the provisions of this Guaranty.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Address:

 

 

 

 

BERKSHIRE CELLULAR, INC.

c/o FAIRPOINT COMMUNICATIONS, INC.

 

BERKSHIRE NEW YORK ACCESS, INC.

521 East Morehead Street

 

C & E COMMUNICATIONS, LTD.

Charlotte, NC 28202

 

C-R COMMUNICATIONS, INC.

Attention: General Counsel

 

C-R LONG DISTANCE, INC.

Facsimile No.: (704) 344-1594

 

COMERCO, INC.

Email: slinn@fairpoint.com

 

EL PASO LONG DISTANCE COMPANY

 

 

ELLTEL LONG DISTANCE CORP.

 

 

FAIRPOINT BROADBAND, INC.

 

 

FAIRPOINT CARRIER SERVICES, INC.

 

 

GERMANTOWN LONG DISTANCE COMPANY

 

 

GTC COMMUNICATIONS, INC.

 

 

MJD SERVICES CORP.

 

 

MJD VENTURES, INC.

 

 

ORWELL COMMUNICATIONS, INC.

 

 

PEOPLES MUTUAL LONG DISTANCE COMPANY

 

 

QUALITY ONE TECHNOLOGIES, INC.

 

 

RAVENSWOOD COMMUNICATIONS, INC.

 

 

S T ENTERPRISES, LTD.

 

 

TACONIC TECHNOLOGY CORP.

 

 

UNITE COMMUNICATIONS SYSTEMS, INC.

 

 

UTILITIES, INC.

 

 

 

 

 

each as a Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Ajay Sabherwal

 

 

 

Title: Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

FRETEL COMMUNICATIONS, LLC

 

 

as a Guarantor

 

 

 

 

 

By:

MJD Ventures, Inc.,

 

 

 

its Member

 

 

 

 

 

 

 

 

 

 

 

Name: Ajay Sabherwal

 

 

 

Title: Executive Vice President and Chief

 

 

 

Financial Officer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed to:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 Christopher D. Post

 

Title:

 Vice President

 

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

Annex I to the
Continuing Guaranty

 

Form of Joinder to Continuing Guaranty

 

JOINDER NO.       , dated as of                   , 20     (this “Joinder”), to
the Continuing Guaranty dated as of January 24, 2011 (as amended, modified,
restated and/or supplemented from time to time, the “Guaranty”), made by and
among FAIRPOINT LOGISTICS, INC., a South Dakota corporation (“Logistics”) and
the other subsidiaries of FairPoint Communications, Inc., a Delaware corporation
(together with Logistics, the “Borrowers”), party thereto in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) for the benefit of
the Secured Parties.

 

A.            Reference is made to (a) the Credit Agreement dated as of
January 24, 2011 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”) among the Borrowers, the Lenders party thereto
and the Administrative Agent and (b) the Guaranty.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty.

 

C.            [NAME OF FAIRPOINT ENTITY] has [formed][acquired]
                      ,                        [type of entity](the “New
Guarantor”).

 

D.            Pursuant to the terms and provisions of the Credit Agreement, the
New Guarantor is required to become a party to the Guaranty and guaranty the
Obligations of the Borrowers.  The New Guarantor is executing this Joinder in
accordance with the requirements of the Credit Agreement and Section 20 of the
Guaranty to become a party to the Guaranty.

 

Accordingly, the New Guarantor hereby agrees as follows:

 

SECTION 1.           The New Guarantor below becomes a Guarantor under the
Guaranty with the same force is hereby added as a party to the Guaranty and
hereby agrees to be bound as a “Guarantor” by all of the terms, covenants and
provisions set forth in the Guaranty to the same extent it would have been bound
if it had been a signatory to the Guaranty on the date of the Guaranty.  The New
Guarantor hereby makes each of the representations and warranties applicable to
a “Guarantor” contained in the Guaranty.

 

SECTION 2.           The New Guarantor hereby represents and warrants to the
Administrative Agent and the other Secured Parties that this Joinder has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by general principles of
equity.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.           This Joinder may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

SECTION 4.           Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.

 

SECTION 5.           THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS .

 

SECTION 6.           All communications and notices to be provided to the New
Guarantor hereunder or under the Guaranty shall be given to the New Guarantor at
the address set forth under its signature.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.

 

 

[NEW GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Address of New Guarantor:

 

 

 

[                                            ]

 

Accepted and Agreed to:

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

 

 

 

Name:,

 

 

Title:

 

 

1

--------------------------------------------------------------------------------